United States Court of Appeals
                      For the First Circuit


No. 15-2056

                     UNITED STATES OF AMERICA,

                             Appellee,

                                v.

                           PIERRE AZOR,

                       Defendant, Appellant.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MAINE

              [Hon. Jon D. Levy, U.S. District Judge]


                              Before

                  Torruella, Selya, and Kayatta,
                          Circuit Judges.


     Robert C. Andrews, for appellant.
     Julia M. Lipez, Assistant United States Attorney, with whom
Thomas E. Delahanty II, United States Attorney, and Margaret D.
McGaughey, Assistant United States Attorney, Appellate Chief, were
on brief, for appellee.



                         January 26, 2017
            TORRUELLA,    Circuit     Judge.       Appellant    Pierre    Azor

("Appellant") appeals the district court's denials of his motions

for suppression and severance, and claims that his sentence of

thirty-six months of imprisonment is substantively unreasonable.

After review, we find that the district court properly denied his

motion to suppress and did not abuse its discretion in denying his

motion     to   sever.     Additionally,         Appellant's   sentence     is

substantively reasonable.        Seeing no reason to vacate Appellant's

conviction or sentence on the grounds that he has presented, we

affirm.

                                 I. BACKGROUND

A.   Factual Background

      1.   Intercepted Phone Calls

            In March 2014, pursuant to a wiretap order authorized by

the United States District Court for the District of Maine, United

States Drug Enforcement Agency Task Force agents (the "Agents")

intercepted     phone    calls     and   electronic     communications     in

connection with a suspected drug trafficking conspiracy based out

of Lewiston, Maine.      See 18 U.S.C. §§ 2510-2522.           From March 19

to March 21, 2014, Agents intercepted several phone conversations

between Romelly Dastinot ("Dastinot") and an unidentified person

known only as "Cash."       During these conversations, Dastinot and

Cash discussed a plan in which Cash would take a bus to Boston,


                                      -2-
Massachusetts, and purchase approximately one thousand "blues,"

which the Agents knew to mean thirty-milligram pills of Oxycodone.

The pair planned to split the pills so that each had an inventory

of five hundred to sell.      Cash also commented that he could

possibly sell "brown" (heroin) or "white stuff" (cocaine), but

preferred dealing with Oxycodone.

          On March 21, 2014, the Agents intercepted another call

between Dastinot and Cash in which they discussed Cash's travel

plans.   Cash informed Dastinot that he would take the 1:50 p.m.

bus from Lewiston to Boston, but would return instead to Portland,

Maine, so that he would not appear at the Lewiston bus station

twice in one day.   In another call intercepted on the same day,

the Agents heard Cash refuse to go to an apartment on Knox Street

(in Lewiston) to collect money from Dastinot because Cash believed

that the area was "too hot," and that possessing such a large

amount of money would be suspicious and risky.    Instead, the two

confederates agreed that Dastinot, accompanied by an "elderly,"

would take Cash to the Lewiston bus station.

          After hearing this conversation, the Agents contacted

Maine State Police Trooper Tom Pappas ("Pappas"), who was assigned

to the High Intensity Drug Trafficking Area program through the

Drug Enforcement Agency.   The Agents informed Pappas what they had

heard over the wiretap and requested that he conduct surveillance


                                -3-
at the Lewiston bus station to watch for Cash.     Pappas made his

way to the top of a parking garage near the bus stop, where he

could see the 1:50 p.m. Greyhound bus parked on the street.   Pappas

saw a red truck behind the bus that he recognized as belonging to

Carrie Buntrock ("Buntrock"), a woman Pappas knew to be connected

to Dastinot and whose age was in the early sixties.   Pappas saw a

man whom he did not recognize exit the vehicle and enter the

Boston-bound bus.   Pappas noticed that the man was wearing a blue

jacket and black hat.   Pappas watched as the bus departed the bus

station without the man getting off of it.

          Pappas relayed his observations to the Agents monitoring

the wiretap, who informed him that the man who boarded the bus

could be returning from Boston that same day with a load of drugs.

Around 10:05 p.m. that same night, the Agents intercepted a call

between Dastinot and Pierre Dubois ("Dubois"), a man who was

primarily located in Boston.    Dubois told Dastinot that he had

dropped off a man at South Station, a bus and train terminal in

Boston.   The Agents informed Pappas of this call, and that the

suspect could be on a bus destined for Portland.   After reviewing

the schedule to see when the bus from Boston was scheduled to

arrive in Portland, Pappas drove to the Portland bus station to

conduct surveillance.   He observed a bus arrive at the station

and, although he was not able to see the passengers disembarking


                                -4-
from the bus itself, he was able to see the passengers as they

left the bus terminal.             As he watched, Pappas saw the same man

whom he had seen in Lewiston exit the bus terminal and get into a

taxi.    The man was wearing the same clothing that Pappas observed

him wearing earlier that day.

              Pappas followed the taxi as it drove from the bus

station, onto I-295, and then northbound on I-95 towards Lewiston.

Because Pappas was not wearing a uniform and was driving an

unmarked cruiser, he asked Maine State Police Trooper Robert Cejka

("Cejka,"      or,      collectively     with       Pappas   and        others,   the

"Officers"), who was in uniform and was driving a marked police

cruiser, for assistance.              Pappas had previously explained the

developing     situation      to    Cejka,    and   had   asked    him    to   remain

stationed     along     the   Maine    Turnpike      in   case    the    man   headed

northbound from Portland towards Lewiston.                   As he followed the

taxi, Pappas relayed the taxi's location to Cejka.                  Once the taxi

passed the location where Cejka was parked, Cejka followed the

vehicle for over ten miles, waiting for it to commit a traffic

violation.

        2.   The Stop

              Shortly after midnight on March 22, 2014, Cejka observed

the taxi going 41 m.p.h. as it approached the Gray-New Gloucester

toll booth, where the speed limit drops from 65 or 70 m.p.h. to 35


                                        -5-
m.p.h.   After the taxi drove through the toll booth, Cejka pulled

the taxi over.      By this time, Cejka was aware that Pappas had

called Maine State Police Trooper Jerome Carr ("Carr"), a certified

dog handler, to help with the investigation.        Pappas had asked

Carr to be ready to bring his drug-sniffing dog, Zarro, to help

investigate the suspected drug smuggling.         Cejka informed the

driver that he had pulled the taxi over for exceeding the speed

limit.   After requesting and receiving a driver's license from the

passenger, later identified as Appellant, Cejka discovered that

the license had been suspended.     Appellant, who acknowledged being

aware of the license suspension, told Cejka that he had spent the

night in Portland and was now going to Lewiston.

             Carr arrived at the scene approximately twenty minutes

later.     Zarro sniffed intently along the car doors until he reached

the passenger-side front door, where Appellant was seated.      Zarro

lifted himself up to the windowsill of the open passenger-side

window, put his nose directly on Appellant's jacket sleeve, and

then immediately sat down.     According to both Carr and Cejka, drug

dogs are trained to sit when they detect the presence of narcotics.

Carr ordered the two occupants out of the taxi and asked Cejka to

pat-frisk Appellant.     The pat-frisk revealed a bus ticket showing

that Appellant had gone from Boston to Portland only a few hours

earlier.     Appellant was not able to explain why he had lied about


                                  -6-
his trip.       Zarro continued to search the vehicle, leading to Carr's

discovery of a baseball-sized plastic bag underneath the passenger

seat.    The bag was filled with 1,075 blue pills, later identified

as Oxycodone.          Cejka arrested Appellant and booked him in the

Cumberland       County    Jail,    where    Appellant   confessed    that   the

driver's license was not his, and that his real name was Pierre

Azor.

        3.    After the Stop

               Two days later, while Appellant was no longer in custody,

law enforcement intercepted another call between Cash -- whom they

now identified as Appellant -- and Dastinot in which Appellant

thanked Dastinot for "bailing him out," and told Dastinot that

Appellant would repay him.            In another call on March 31, 2014,

Appellant inquired whether Dastinot had "Molly," and the two

discussed drug sales and prices for "the blues."                     During the

following month, Appellant and Dastinot continued to set up sales

of drugs over the telephone, with Appellant often asking Dastinot

for "blues."          On May 22, 2014, Agents executed an arrest warrant

at Appellant's residence and seized drugs, a cell phone with the

phone        number    matching    Cash's,    a   heavily   used   scale,    and

approximately $4,000.




                                        -7-
B.    Procedural History

             In    a   nine-count       second   superseding      indictment,         the

government        charged      twelve    defendants,      including          Appellant,

Dastinot, Dmitry Gordon, and Buntrock, with crimes related to the

distribution of drugs in Lewiston between early 2012 and May 2014.

Appellant was charged only in Count Five of the second superseding

indictment, for possession with intent to distribute a substance

containing    Oxycodone,        and     aiding    and   abetting       the    same,    in

violation of 21 U.S.C. § 841(a)(1) and 18 U.S.C. § 2.                         Count One

charged Dastinot and four others with conspiracy to distribute and

possess with intent to distribute mixtures containing heroin,

cocaine base, and Oxycodone, in violation of 21 U.S.C. §§ 841(a)

(1), 846.     Appellant was not named in this conspiracy charge.

             Appellant filed a motion to suppress the evidence seized

as a result of the stop and search of the taxi.                         In addition,

Appellant filed a motion to sever and for relief from prejudicial

joinder.     After hearings, the district court denied both motions

on March 23, 2015.          On April 17, 2015, Appellant pled guilty while

reserving    his       right   to   appeal      the   denial    of     both    motions.

Appellant's presentence investigation report ("PSR") contained a

guidelines sentencing range of forty-one to fifty-one months.                         At

the   sentencing       hearing,     during   which      both   Appellant       and    his

girlfriend     gave      statements,      the    district      court    adopted       the


                                          -8-
guidelines range of the PSR, but concluded that a downward variance

was warranted.     The sentencing judge sentenced him to a term of

imprisonment of thirty-six months, followed by thirty-six months

of supervised release.      The district court told Appellant that it

considered his and his girlfriend's statements, the seriousness of

the offense, his history and characteristics, and "the need to

avoid . . . unwarranted disparities in sentencing between different

defendants," and concluded that a downward variance was warranted.

Judgment was entered on September 10, 2015.       Appellant filed this

timely appeal.

                              II. ANALYSIS

A.   Motion to Suppress

             In his suppression motion and at the subsequent hearing,

Appellant argued that the stop in this case was pretextual, and

that   the    police   possessed   neither   reasonable   suspicion   nor

probable cause to stop and search the taxi.         Appellant reasoned

that the information that the police obtained prior to the stop

was insufficient to corroborate the information from the wiretap

and other sources, and that the police needed additional evidence

of Cash's identity before they could determine that the man that

they saw getting on to the bus was the same person that was on the

telephone calls.       The district court found that the information

obtained via the wiretap, along with the personal observations of


                                    -9-
Pappas,   amounted   to   probable    cause    to   stop   and   search   both

Appellant and the taxi.      Further, the district court found that

the existence of probable cause to search was solidified by the

information that the police obtained as a result of the stop,

including the alert by the drug-sniffing dog.

           On appeal, Appellant asks this court to find that the

district court's conclusion that the Officers had probable cause

to search the taxi was incorrect.           Specifically, Appellant argues

that, at the time of the search, law enforcement's observations

were insufficient to corroborate the information gathered over the

wiretap, and therefore did not establish probable cause to stop

and search.    The only corroboration that law enforcement had,

according to Appellant, was Pappas's observations of a man getting

out of a red truck belonging to someone who Pappas recognized as

part of an investigation, boarding a bus in Lewiston, and later

getting into a taxi in Portland that headed towards Lewiston.               In

Appellant's view, the information from the wiretap was left largely

uncorroborated, and nothing about the information obtained by law

enforcement allowed them to identify the man on the bus as Cash.

           When reviewing the district court's ruling on a motion

to suppress, we review its findings of fact for clear error and

its legal conclusions de novo.         United States v. Ponzo, 853 F.3d
558, 572 (1st Cir. 2017).     Additionally, we review its application


                                     -10-
of the law to the facts de novo.         United States v. Dent, 867 F.3d
37, 40 (1st Cir. 2017).         Appellant does not direct our attention

to any facts that he believes are clearly erroneous, nor do we

discern any after our review of the transcript.

          A search of a vehicle does not violate the Fourth

Amendment's protections against unreasonable search and seizure

"if based on facts that would justify the issuance of a warrant,

even though a warrant has not actually been obtained."                    United

States v. Ross, 456 U.S. 798, 809 (1982).              "Probable cause is a

fluid concept -- turning on the assessment of probabilities in

particular factual contexts."          United States v. Martínez-Molina,

64 F.3d 719, 726 (1st Cir. 1995) (alteration omitted) (quoting

Illinois v. Gates, 462 U.S. 213, 232 (1983)).             Police have probable

cause to search "where the known facts and circumstances are

sufficient to warrant a man of reasonable prudence in the belief

that contraband or evidence of a crime will be found."                 Ornelas

v. United States, 517 U.S. 690, 696 (1996).

          We    apply    the    "collective      knowledge"   principle     when

reviewing the existence of probable cause.                That is, we look to

the collective information known to the law enforcement officers

participating    in     the    investigation     rather    than   isolate    the

information    known    by    the   individual    arresting    officer.      See

Illinois v. Andreas, 463 U.S. 765, 772 n.5 (1983) ("[W]here law


                                      -11-
enforcement authorities are cooperating in an investigation, as

here, the knowledge of one is presumed shared by all." (emphasis

added)); United States v. Fiasconaro, 315 F.3d 28, 36 (1st Cir.

2002) (same).    In the instant case, we agree with the district

court that the collective knowledge of law enforcement officers

involved in the investigation, viewed objectively, established

probable cause to stop the taxi, search Appellant's person, and

search the vehicle.

            Armed with knowledge of the sex and likely race1 of the

suspect, the purpose of the trip, and a detailed and unique

itinerary, law enforcement sought to corroborate this information.

The intercepted phone calls revealed that Cash would be leaving

Lewiston on a bus bound for Boston at approximately 1:50 p.m.

Cash would return later that same night on a bus to Portland.

Before going to the bus station in Lewiston, Cash would meet

Dastinot, who would be accompanied by an "elderly," and would give

Cash a ride to the bus station.          At the bus station, Pappas

witnessed    Appellant,   a   black   male,   exit   Buntrock's   truck.

Buntrock is a woman in her sixties2 known to be associated with


1  While not necessarily determinative of his race, Cash and
Dastinot spoke to each other in Haitian Creole.  It was thus
reasonable for the Officers to infer that Cash was likely of
Haitian descent.
2 This Court makes no suggestion as to the age at which one may
be considered "elderly."   However, it was reasonable for the

                                  -12-
Dastinot.     Pappas then witnessed the man get on to the Greyhound

bus headed to Boston just prior to the 1:50 p.m. departure, and

watched   the   bus   depart   without    the   man   getting   off.   This

corroborated almost all of the information pertaining to Cash's

departure.

             Later that same night, around 10:05 p.m., the Agents

intercepted another call between Dastinot and Dubois, who was

located in Boston, during which Dubois told Dastinot that he took

the man to South Station, corroborating the information gleaned

from the wiretap that Cash would be returning the same night.

Given this information, Pappas reviewed the schedule of buses

arriving in Portland from Boston that night and waited at the bus

terminal.    Sure enough, Pappas witnessed the same man, wearing the

same clothes, exit the Portland bus terminal soon after the bus

from Boston was scheduled to arrive.        Appellant's presence in both

of the exact places where Cash stated that he would be, especially

in light of the nature of the intercepted itinerary, provided

further corroboration that this man was indeed the same man as on

the telephone.     The wiretap information was further corroborated

when Pappas witnessed Appellant get into a taxi, and then followed




Officers to infer that, in this situation, Buntrock was the
"elderly" to whom they heard Dastinot refer.


                                   -13-
that taxi as it headed for Lewiston, a trip that even Appellant

admits was unusual.

             Appellant urges this Court to find that the district

court was "too quick to find corroboration for purposes of probable

cause," and that, "[w]hile it may have been possible to corroborate

the information intercepted from the wiretap, [law enforcement]

simply did not do the investigative work necessary."                We are

unpersuaded.     Rather, as noted above, the record shows that law

enforcement corroborated much of the information pertaining to

Cash's identity and itinerary that it gathered from the wiretap.

Given this level of corroboration, we find that law enforcement

had probable cause to stop and search Appellant and any vehicle in

which he was travelling.

             Equally unavailing is Appellant's contention that the

timing of the stop, and the behavior of the Officers, indicate

that probable cause to search did not exist.           Appellant contends

that Pappas did not act as if he had probable cause when he did

not detain Appellant at the Portland bus station, and did not

instruct Cejka to detain Appellant.      On a similar note, Appellant

remarks that Cejka also did not act as if he had probable cause

because he did not immediately arrest Appellant, but instead waited

to arrest him until after Zarro arrived.         Our case law makes clear

that   law   enforcement   is   not   required    to   arrest   a   suspect


                                  -14-
immediately upon development of probable cause.           United States v.

Winchenbach, 197 F.3d 548, 554 (1st Cir. 1999).               Rather, "when

probable cause exists, the timing of an arrest is a matter that

the Constitution almost invariably leaves to police discretion."

Id.   The officer's decision to obtain additional information to

bolster    his   probable    cause   determination    after   this   legally

justified stop does not negate the probable cause that already

existed.    See id.   Pappas explained during the suppression hearing

that he did not immediately stop the taxi because he was working

in an unmarked capacity, and did not want to compromise the wiretap

and ongoing investigation.       And, contrary to Appellant's assertion

that Pappas did not instruct Cejka to detain Appellant, Cejka's

testimony shows that Pappas did ask him to conduct a traffic stop

of the taxi.     While the true purpose of the stop may have been to

further    investigate   a    suspected     drug   offense,   the   officer's

reliance on a traffic offense to make the stop is irrelevant as

there was plenty of cause to conclude that a crime was in process.

See United States v. White, 804 F.3d 132, 138 (1st Cir. 2015)

("But, ultimately, neither the pretextual traffic stop nor the

canine sniff search undermine the basic finding that, at the time

that these events transpired, officers had adequate probable cause

to stop [the defendant's] vehicle and to search it for evidence of

drug dealing activity.").


                                     -15-
            As the stop and subsequent search of the taxi were both

supported by probable cause, we affirm the district court's denial

of Appellant's motion to suppress.

B.   Joinder and Motion to Sever

            Appellant's appeal of the district court's denial of his

"motion   to   challenge   joinder    under   Federal   Rule   of   Criminal

Procedure 8 and request for relief from prejudicial joinder under

Federal Rule of Criminal Procedure 14" suffers the same fate.            As

he did below, Appellant argues that: 1) the government did not

have a basis to join him in a single indictment with the other

defendants, and 2) he was "entitled to severance" based on the

prejudicial spillover effect of the overwhelming evidence against

the other defendants.       The district court concluded that Count

Five was properly joined in a single indictment with Count One

because the evidence linked Appellant to at least two other

defendants, and that Appellant had not demonstrated that the

prejudice he faced was likely to create a miscarriage of justice.

We agree.

            This Court reviews the joinder issue de novo and the

denial of a motion to sever for an abuse of discretion.              Ponzo,
853 F.3d at 568.     The distinction is as follows: Rule 8 of the

Federal Rules of Criminal Procedure governs joinder of offenses or

defendants, and is primarily an issue of law warranting de novo


                                     -16-
review; however, Rule 14, which governs relief from prejudicial

joinder, involves the application of a guiding standard to a set

of facts, rendering a higher degree of deference appropriate.

United States v. Meléndez, 301 F.3d 27, 35 (1st Cir. 2002).           We

address each in turn.

     1.    Joinder

            Rule 8(b) provides that

          The indictment . . . may charge 2 or more defendants
          if they are alleged to have participated in the same
          act or transaction, or in the same series of acts or
          transactions, constituting an offense or offenses.
          The defendants may be charged in one or more counts
          together or separately. All defendants need not be
          charged in each count.

Fed. R. Crim. P. 8(b).      The government can indict jointly based

on "what it reasonably anticipates being able to prove against the

defendants" at the time of indictment.         United States v. Natanel,

938 F.2d 302, 306 (1st Cir. 1991).         "In the ordinary case, a

rational basis for joinder of multiple counts should be discernible

from the face of the indictment."         Id.      Without a sufficient

connection between the defendants charged with the crimes in an

indictment, joinder is improper.

            A   strong   preference   exists    for   trying   defendants

together when defendants have been properly joined.            Zafiro v.

United States, 506 U.S. 534, 537 (1993).           Joinder is warranted

under Rule 8(b) "as long as there is some common activity binding


                                  -17-
the objecting defendant with all the other indictees and that

common activity encompasses all the charged offenses."                   Natanel,
938 F.2d at 307.       The burden of persuasion in a claim of misjoinder

rests with the defendant.         Id. at 306; United States v. Luna, 585
F.2d 1, 4 (1st Cir. 1978).          We will vacate a conviction only if

we find both misjoinder and actual prejudice.               Ponzo, 853 F.3d at

568.

           Appellant asserts that the intercepted telephone calls

do not reveal a connection between him and any of the other

defendants besides Dastinot.            We are mindful that "mere similarity

of acts . . . cannot justify joinder."            Natanel, 938 F.2d at 307.

In order for joinder to be proper, there must be some common

"mucilage" or activity between an objecting defendant and the other

indictees, such as participation in a common drug distribution

scheme.   Id.; see also United States v. Porter, 821 F.2d 968, 972

(4th Cir. 1987).          Joinder is proper, however, even when the

objecting defendant is only connected to one part of that scheme.

See Natanel, 938 F.2d at 307; see also Porter, 821 F.2d at 971.

           Here,       the    Government       correctly     notes    that    the

allegations of Appellant's drug dealings were not confined in the

manner    that    Appellant      contends.       As   described      above,   law

enforcement      had   learned    and    corroborated      information    through

intercepted telephone calls that Appellant was assisted during his


                                        -18-
voyage to Boston by Dubois, who pled guilty to Count One.      Further,

Pappas witnessed Appellant getting out of co-defendant Buntrock's

truck at the Lewiston bus station just prior to getting on the bus

to Boston.   In addition, during the intercepted telephone calls,

Appellant and Dastinot discussed the drug sales of "Jimmy," a

reference to co-defendant Dmitry Gordon.        This evidence clearly

establishes Appellant's connections to individuals other than

Dastinot involved in this distribution conspiracy. While Appellant

claims that he had no role in the conspiracy to distribute cocaine

and heroin, the wiretap revealed Appellant speaking to Dastinot

about the possibility of obtaining these drugs alleged in Count

One, including "brown" (heroin) and "white stuff" (cocaine).

          For   support,   Appellant   points   to    the   government's

decision not to charge him in the conspiracy count, claiming that

this highlights the lack of evidence to support joinder.        But, the

government's decision not to charge Appellant as a co-conspirator

in Count One does not evidence misjoinder.           While a conspiracy

charge may provide the required link to render joinder proper, a

particular defendant need not be charged with all crimes alleged

in an indictment for the criminal matters to be properly joined.

Natanel, 938 F.2d at 307; accord Pacelli v. United States, 588
F.2d 360, 367 (2d Cir. 1978) (holding that joinder is proper when

evidence exists of conspiratorial activity, even if the conspiracy


                                -19-
is not charged in the indictment); United States v. Scott, 413
F.2d 932, 934-35 (7th Cir. 1969) ("[I]t is not necessary under

Rule 8(b) that all the defendants need to be charged in the same

count    nor    need   the   evidence    [to]   show   that   each   defendant

participated in the same act or transaction.").               Given that the

government alleged a sufficient connection between Appellant and

several of the co-defendants, as well as between Appellant and the

drugs charged in the conspiracy, we find that the district court

correctly concluded that Appellant was properly joined.

        2.   Severance

               Even when a case is properly joined, Rule 14 allows a

court to sever counts or defendants for separate trials if that

joinder would prejudice a defendant.            Fed. R. Crim. P. 14.     When

joinder is proper, as it was here, a defendant must make a "'strong

showing of prejudice' likely to result from a joint trial."             Luna,
585 F.2d at 4 (quoting Sagansky v. United States, 358 F.2d 195,

199 (1st Cir. 1963)); see also United States v. Richardson, 515
F.3d 74, 81 (1st Cir. 2008) ("We must affirm the district court's

denial of a motion to sever unless the defendant makes a strong,

and     convincing,      showing   of    prejudice."   (internal     citations

omitted)).

               "Garden variety prejudice, however, will not, in and of

itself, warrant severance."             Richardson, 515 F.3d at 81.         A


                                        -20-
district court should only order severance "if there is a serious

risk that a joint trial would compromise a specific trial right of

one of the defendants, or prevent the jury from making a reliable

judgment about guilt or innocence."         Zafiro, 506 U.S. at 539.

"Even where large amounts of testimony are irrelevant to one

defendant, or where one defendant's involvement in an overall

agreement is far less than the involvement of others, we have been

reluctant to secondguess severance denials."        United States v.

Boylan, 898 F.2d 230, 246 (1st Cir. 1990).       Our review is highly

deferential, affording discretion to the trial court and only

reversing for an abuse of that discretion.      Luna, 585 F.2d at 4-

5.

          As we have long noted, some level of prejudice is

inherent in trying two or more defendants together.    King v. United

States, 355 F.2d 700, 704 (1st Cir. 1966).    But, where the evidence

against a defendant might show a defendant's association with his

co-defendants even if he were tried alone, the argument for

prejudice becomes much weaker.        Id.    The "spillover effect,"

whereby evidence against co-defendants may inspire a "transference

of guilt from one [defendant] to another," rarely constitutes

sufficient prejudice to warrant severance.       Kotteakos v. United

States, 328 U.S. 750, 774 (1946).   But see United States v. Baker,

98 F.3d 330, 335 (8th Cir. 1996) (finding the risk of prejudice of


                               -21-
a joint trial "too high" in light of an extremely serious and

sensational crime).

              As the district court acknowledged, there can be no doubt

that here, given the number of defendants and charges, the risk of

prejudice from the spillover effect clearly existed.                 However,

this   risk    exists    in   every   case    involving   co-defendants,   and

Appellant has failed to show that the district court abused its

discretion in finding that this case lacked a heightened level of

prejudice.      It is up to a defendant to show "prejudice so pervasive

that a miscarriage of justice looms."             United States v. Trainor,

477 F.3d 24, 36 (1st Cir. 2007) (citation omitted).             The district

court found that adequate safeguards, such as clear limiting

instructions to the jury, could successfully limit the spillover

effect, and Appellant has failed to explain why these safeguards

do not suffice.          We discern no error in the district court's

conclusion that Appellant has failed to make the required showing.

C.   Substantive Reasonableness

              Finally, we address Appellant's claim that the sentence

imposed by the district court was substantively unreasonable.

Appellant     received    a   sentence   of    imprisonment   for   thirty-six

months, below the guidelines sentencing range of forty-one to

fifty-one months, but argues that this sentence was significantly

longer than those of other co-defendants with similar criminal


                                      -22-
records who served in the same role within the criminal enterprise.

A reasonable sentence, which he argues would be eighteen months'

imprisonment, would have rectified this disparity.

             When sentencing a criminal defendant, the district court

must consider a number of factors in order to "impose a sentence

[that is] sufficient, but not greater than necessary . . . ."              18

U.S.C. § 3553(a).       These considerations include, inter alia, the

nature   and       circumstances   of     the   crime,   the   history     and

characteristics of the defendant, the sentencing guidelines, and

the   need    to    avoid   unwarranted    sentencing    disparities     among

similarly situated defendants.            Id.   Reasonableness "is not a

static concept" as there exists a wide range of appropriately

reasonable sentences.        United States v. Ubiles-Rosario, 867 F.3d
277, 294 (1st Cir. 2017).          As a sentence that falls within the

guidelines range is presumed reasonable, Appellant faces an uphill

battle to convince the Court that his below-guidelines sentence

was substantively unreasonable.         See United States v. Angiolillo,

864 F.3d 30, 35 (1st Cir. 2017) (citing Rita v. United States, 551
U.S. 338, 347 (2007)); see also United States v. Coombs, 857 F.3d
439, 452 (1st Cir. 2017).

             When an objection to substantive reasonableness was not

raised below, as in the case before us, our standard of review is

unsettled.     Coombs, 857 F.3d at 451.          But, even under the more


                                    -23-
favorable standard of review to Appellant -- review for an abuse

of discretion, as opposed to plain error -- Appellant's claim

fails.     See id.     A sentence is substantively reasonable if,

couched in the § 3553 sentencing factors, it is supported by "a

plausible sentencing rationale and a defensible result."            United

States v. Martin, 520 F.3d 87, 96 (1st Cir. 2008).               Both the

court's rationale and the result support the reasonableness of the

district court's downwardly-variant sentence in this case.

            The record reflects that the sentencing judge carefully

and meticulously considered each of the sentencing factors in

crafting the appropriate sentence for Appellant, with a particular

emphasis on preventing unwarranted sentencing disparities.             In

concluding that the guidelines range called for a prison sentence

greater than necessary, the court highlighted Appellant's age,

family, abusive upbringing, lack of prior opportunity to obtain

substance abuse treatment and vocational skills training, and

behavior between arraignment and sentencing.           These factors, the

court    concluded,   suggested   that,   with   the   proper   direction,

Appellant is capable of being rehabilitated.            Weighing against

Appellant, as the court noted, was that his prior conviction, for

which he served a two-year term of imprisonment, did not provide

adequate incentive for him to change his behavior.              The court

found it quite compelling that Appellant returned to dealing drugs


                                  -24-
for financial support upon release following his initial arrest in

this case.     Articulating its intention to impress upon Appellant

that his behavior will no longer be tolerated, and to allow him to

obtain educational, vocational, and other correctional treatment,

the sentencing judge found the thirty-six month sentence to be

sufficient but not greater than necessary.             The rationale that an

increasingly       harsh   sentence   is   appropriate       to   deter    further

misdoings,     while       leaving    available       the    opportunity       for

rehabilitation, is clearly a plausible one. See Martin, 520 F.3d

at 96.

             Further, the district court's careful balancing of the

sentencing factors surely achieved a defensible result.                   Not only

did the district court's consideration of the sentencing factors

result   in    a    below-guidelines       sentence,    it    also   explicitly

accounted for the avoidance of unwarranted disparities.                      While

explaining    the    sentence   to    be   imposed,    the   sentencing      judge

explicitly addressed Appellant's argument:

         I take very seriously the argument that was made with
         respect to avoiding unwarranted disparities with
         respect to sentence, particularly as pertains to other
         defendants that are part of the indictment to which
         Mr. Azor is subject in this case. And suffice it to
         say that I have given careful consideration to that
         and have of course sought to try and individualize
         the sentence in this case, taking into account among
         other things the prior conviction record and also the
         individual circumstances of each defendant.



                                      -25-
While Appellant may not have liked the result of the court's

balancing, "[t]hat it did not weigh the factors as the appellant

would have liked does not undermine the plausibility of this

rationale."   Coombs, 857 F.3d at 452.   The district court achieved

a defensible and fair result well within the universe of reasonable

sentences for Appellant.

                           III. CONCLUSION

          Finding no discernible error in the district court's

denial of Appellant's motion to suppress and motion to sever, and

finding Appellant's sentence to be substantively reasonable, the

judgment and sentence of the district court are affirmed.

          Affirmed.




                                -26-